Exhibit 10.51

THE HlLLMAN GROUP, INC. EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 14, 2008, by
and between The Hillman Group, Inc., a Delaware corporation (the “Company”), and
Albert Church (“Executive”). In consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. Promotion and Relocation. The Company hereby promotes Executive to the
position of Senior Vice President Sales Service, and Executive hereby accepts
such promotion, upon the terms and conditions set forth in this Agreement for
the period beginning on the date hereof and ending as provided in Section 4(a)
hereof (the “Employment Period”). As a condition of the offer and acceptance of
this promotion, Executive shall relocate his personal residence from North
Carolina to the Cincinnati, Ohio area and shall perform his duties from an
office at the Company’s corporate headquarters in Cincinnati, Ohio (the
“Relocation”). The Relocation shall be completed on or before July 31, 2008. If
the Relocation is not completed by such date, this Agreement shall be rescinded
and shall be of no further force or effect (and Executive shall return to the
employment position and compensation and benefits he had with the Company prior
to the execution of this Agreement), unless the parties mutually agree to extend
such date or mutually agree to other terms of employment. The Company shall pay
the costs associated with the Relocation as follows: (a) the Company will pay
the moving company directly for the cost of moving Executive’s furnishings and
belongings, provided Executive obtains at least two competitive bids to justify
the amount to be paid; (b) the Company will pay as grossed-up salary the closing
costs and real estate fees for the sale of Executive’s North Carolina home; and
(c) the Company will pay as grossed-up salary the closing costs for the purchase
of Executive’s home in the Cincinnati area.

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as the Senior Vice
President Sales Service of the Company and shall have the normal duties,
responsibilities, functions and authority of that position, including without
limitation responsibilities for the Field Service and National Account Sales of
the Company, subject to the power and authority of the Company to direct, expand
or limit such duties, responsibilities, functions and authority. During the
Employment Period, Executive shall render such administrative, financial and
other executive and managerial services to the Company and its affiliates which
are consistent with Executive’s position as the Company may from time to time
direct. For a minimum of one (1) year from the date of execution of this
Agreement, Executive shall report to the President of the Company. Thereafter,
at the Company’s discretion. Executive may be directed to report (and thereafter
shall report) to the Chief Executive Officer of the Company.

(b) During the Employment Period, Executive shall devote his best efforts and
his full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its affiliates. Executive shall perform his duties,
responsibilities and



--------------------------------------------------------------------------------

functions to the Company and its affiliates hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply with the Company’s and its affiliates’ policies and procedures in
all material respects. During the Employment Period, Executive shall not serve
as an officer or director of, or otherwise perform services for compensation
for, any other entity without the prior written consent of the Company; provided
that Executive may serve as an officer or director of, or otherwise participate
in, purely educational, welfare, social, religious or civic organizations so
long as such activities do not interfere with Executive’s employment.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be $190,000 per
annum prior to the completion of the Relocation and shall be increased to
$220,000 per annum after the completion of the Relocation. Executive’s base
salary may be increased to such higher rate as the Company may determine from
time to time (such amount, as may be increased from time to time based on no
less frequent than an annual review by the Company, the “Base Salary”), which
Base Salary shall be payable by the Company in regular installments in
accordance with the Company’s general payroll practices in effect from time to
time. In addition, during the Employment Period, Executive shall be entitled to
participate in employee benefit programs and receive perquisites reasonably
comparable to those in effect as of the date hereof and as determined by the
Company, including, without limitation, participation in group health insurance
and disability insurance, life insurance, participation in the Company’s 401k
plan, vacation and paid holidays and participation in the Company’s deferred
compensation plan (provided that any participation in such deferred compensation
plan is funded solely by the Executive other than any match by the Company).

(b) During the Employment Period, the Company shall reimburse Executive for all
ordinary and reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

(c) In addition to the Base Salary, the Company shall pay to Executive cash
bonus compensation pursuant to the terms of a performance-based bonus plan. The
bonus plan will provide for performance-based targets to be agreed to annually
by the Executive and the Company. If such bonus targets are met or exceeded in a
year, Executive shall be entitled to a bonus equal to the following percentages
of his Base Salary for that year:

After execution of this Agreement: 30% of Base Salary for achieving 100% of
bonus target, increasing by 1% of Base Salary for each 1% above bonus target, to
a maximum of an additional 30% of Base Salary.

 

2



--------------------------------------------------------------------------------

After completion of the Relocation: 35% of Base Salary for achieving 100% of
bonus target, increasing by 1% of Base Salary for each 1% above bonus target, to
a maximum of an additional 35% of Base Salary.

Bonuses shall be paid in accordance with the Company’s general payroll practices
(in effect from time to time). Bonus percentages will be prorated for any
partial year that different percentages are in effect.

4. Term.

(a) The Employment Period shall be three (3) years beginning on the date hereof
(the “Initial Term”) and shall automatically be renewed on the same terms and
conditions set forth herein as modified from time to time by the parties hereto
for additional one-year periods unless the Company or Executive gives the other
party written notice of the election not to renew the Employment Period at least
60 days prior to any such renewal date (the end of the Initial Term or the end
of an effective one-year extension period being referred to herein as the
“Expiration Date”); provided that (i) the Employment Period shall terminate
prior to its Expiration Date immediately upon Executive’s resignation (with or
without Good Reason, as defined below), death or Disability, and (ii) the
Employment Period may be terminated by the Company at any time prior to its
Expiration Date for Cause (as defined below) or without Cause. Except as
otherwise provided herein, any termination of the Employment Period by the
Company shall be effective as specified in a written notice from the Company to
Executive.

(b) In the event of Executive’s death or Disability, or upon the Expiration
Date, Executive shall be entitled to payment of all accrued and unpaid salary
(including accrued vacation), expense reimbursement pursuant to Section 3(b) of
this Agreement, and a pro rata share (based on the number of days that have
elapsed from the beginning of the bonus period until the date of termination of
the Employment Period) of that year’s bonus as determined pursuant to
Section 3(c) above. In addition, in the event of Executive’s Disability, the
Company shall use commercially reasonable efforts to allow Executive to
participate in the Company’s group health coverage, to the extent permitted by
its insurers and under the same terms and conditions that generally apply to
Company employees; provided that Executive pays all of the premiums and similar
costs and expenses for such coverage. Executive shall not be entitled to receive
his Base Salary, or any other perquisites or employee benefits or bonuses for
periods after the termination of the Employment Period, except as otherwise
specifically provided for in the Company’s employee benefit plans or as
otherwise expressly required by applicable law.

(c) If the Employment Period is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall only be entitled to
receive his Base Salary through the date of such termination, resignation or
expiration, accrued vacation and expense reimbursement pursuant to Section 3(b)
of this Agreement. In addition, the Company shall use commercially reasonable
efforts to allow Executive to participate in the Company’s group health
coverage, to the extent permitted by its

 

3



--------------------------------------------------------------------------------

insurers and under the same terms and conditions that generally apply to Company
employees; provided that Executive pays all of the premiums and similar costs
and expenses for such coverage. Executive shall not be entitled to any other
salary, bonuses, employee benefits, perquisites or other compensation from the
Company or its affiliates thereafter, except as otherwise specifically provided
for under the Company’s employee benefit plans or as otherwise expressly
required by applicable law.

(d) If the Employment Period is terminated by the Company without Cause or if
Executive resigns with Good Reason, then Executive shall be entitled to receive
severance compensation in an amount as determined below:

(i) If, during the Initial Term, the Employment Period is terminated by the
Company without Cause or if Executive resigns with Good Reason, then Executive
shall be entitled to receive (provided Executive has completed the Relocation):
(A) an amount equal to two times his then applicable Base Salary, (B) an amount
equal to the Termination Bonus Amount (as defined in Section 4(d)(iii)), and
(C) health continuation coverage during the period beginning on the date of the
termination of the Employment Period and ending on the first anniversary
thereof, at the Company’s expense. For purposes of determining Executive’s
rights to COBRA continuation coverage as required under Section 4980B of the
Internal Revenue Code (“COBRA”), the date of termination of the Employment
Period shall be the date of the COBRA qualifying event. In addition, Executive
shall be permitted to participate, during the period beginning on the date of
the termination of the Employment Period and ending on the first anniversary
thereof, in the Company’s group life and disability coverages, to the extent
permitted by its insurers and under the same terms and conditions that generally
apply to Company employees, at the Company’s expense. Further, the Company will
reimburse Executive for the costs of relocating back to North Carolina,
consistent with the payments for the costs of the Relocation set forth in
Section 1 above.

(ii) If, after the Initial Term, the Employment Period is terminated by the
Company without Cause or if Executive resigns with Good Reason, then Executive
shall be entitled to receive (provided Executive has completed the Relocation):
(A) an amount equal to his then applicable Base Salary, (B) 50% of the
Termination Bonus Amount (as defined in Section 4(d)(iii)), and (C) health
continuation coverage during the period beginning on the date of the termination
of the Employment Period and ending six months thereafter, at the Company’s
expense. For purposes of determining Executive’s rights to COBRA continuation
coverage, the date of termination of the Employment Period shall be the date of
the COBRA qualifying event. In addition, Executive shall be permitted to
participate, during the period beginning on the date of the termination of the
Employment Period and ending six months thereafter, in the Company’s group life
and disability coverages, to the extent permitted by its insurers and under the
same terms and conditions that generally apply to Company employees, at the
Company’s expense. Further, if five years have not expired from the date
Executive completed the Relocation, the

 

4



--------------------------------------------------------------------------------

Company will reimburse Executive for the costs of relocating back to North
Carolina, consistent with the payment for the costs of the Relocation set forth
in Section 1 above.

(iii) The severance payments outlined in (i) and (ii) of this Section 4(d) are
in addition to all accrued and unpaid Base Salary through the date of
termination of the Employment Period, plus accrued vacation, plus a prorated
portion (based on the number of days which have elapsed from the beginning of
the bonus period until the date of termination of the Employment Period) of the
bonus for the year in which the termination occurs (as determined pursuant to
Section 3(c) above), plus expense reimbursement pursuant to Section 3(b) of this
Agreement. In addition, the Company shall use commercially reasonable efforts to
allow Executive to participate in the Company’s group health coverage, to the
extent permitted by its insurers and under the same terms and conditions that
generally apply to Company employees; provided that, if not a part of the
severance payments outlined in Sections 4(d)(i)(C) and 4(d)(ii)(C) above.
Executive pays all of the premiums and similar costs and expenses for such
coverage. Severance payments will be paid and benefit coverage will be provided
only if Executive delivers to the Company an executed Release Agreement in the
form of Exhibit A attached hereto and only so long as Executive has not breached
any of the provisions of Sections 5 or 6 hereof. Severance payments under
Sections 4(d)(i)(A) and 4(d)(ii)(A) above shall be paid by continuation of
regular payroll compensation payments beginning on the date of termination of
the Employment Period and continuing, in the case of Section 4(d)(i)(A) for two
years, and in the case of Section 4(d)(ii)(A), for one year. Severance payments
under Sections 4(d)(i)(B) and 4(d)(ii)(B) above shall be paid annually, at the
date bonuses are paid in the year following the date of termination of the
Employment Period. For purposes of Section 4(d) hereof, “Termination Bonus
Amount” shall mean an amount equal to the greater of: (A) the annual average of
Executive’s annual bonuses for the preceding three years and (B) the amount of
Executive’s last annual bonus received prior to the termination of the
Employment Period.

(e) Executive agrees and acknowledges that Executive shall be responsible for
the payment of any and all taxes arising from continued coverage under the
Company’s benefit plans.

(f) Upon the expiration of the Employment Period, to the extent permitted under
the terms of any applicable life insurance policy, Executive shall be permitted
to purchase from the Company life insurance policies issued in his name;
provided that Executive pays the purchase price of any such life insurance
policies, including any fees and expenses associated with such a transfer.

(g) For purposes of this Agreement, “Cause” is defined as (i) willful failure to
substantially perform duties hereunder, other than due to Disability; (ii) a
willful act which constitutes gross misconduct or fraud and which is injurious
to the Company or its affiliates; (iii) conviction of, or plea of guilty or no
contest, to a felony or

 

5



--------------------------------------------------------------------------------

(iv) material breach of confidentiality, non-compete or non-solicitation
agreements (including Sections 5 and 6 hereof) with the Company which is not
cured within ten (10) days after written notice from the Company.

(h) For purposes of this Agreement, “Good Reason” means termination of the
Employment Agreement by Executive due to (i) any material diminution in
Executive’s position, authority or duties with the Company, (ii) the Company
reassigning Executive to work at a location that is more than seventy-five
(75) miles from the Company’s corporate headquarters in Cincinnati, Ohio, or
(iii) a material breach of Sections 5 or 6 of this Agreement by the Company
which is not cured within 10 days following written notice from Executive. For
purposes of this Agreement, “Disability” shall mean Executive’s inability to
perform the essential duties, responsibilities and functions of his position
with the Company and its affiliates for more than 26 weeks in any 12-month
period as a result of any mental or physical disability or incapacity as defined
in the Americans with Disabilities Act or as otherwise determined by the Company
in its reasonable good faith judgment.

5. Confidential Information.

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data (including trade secrets) obtained by him
during the course of his employment with the Company and its affiliates
concerning the business or affairs of the Company or any its affiliates
(“Confidential Information”) are the property of the Company or such affiliate.
Therefore, Executive agrees that he shall not disclose to any person or entity
or use for his own purposes any Confidential Information without the prior
written consent of the Company, unless and to the extent that the Confidential
Information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions. Executive shall deliver to
the Company at the termination or expiration of the Employment Period, or at any
other time the Company may request in writing, all memoranda, notes, plans,
records, reports, computer files, disks and tapes, printouts and software and
other documents and data (and copies thereof) embodying or relating to
Confidential Information, Third Party Information (as defined in Section 5(b)
below), Work Product (as defined in Section 5(c) below) or the business of the
Company or any other affiliates which he may then possess or have under his
control.

(b) Third Party Information. Executive understands that the Company and its
affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 5(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of the Company or its
affiliates who need to know such information in connection with their work for
the Company or such affiliates) or use, except in connection with his work for
the Company or its affiliates, Third Party Information unless expressly
authorized by the Company in writing.

 

6



--------------------------------------------------------------------------------

(c) Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Executive (whether alone or jointly with others) while employed by the Company
and its affiliates, whether before or after the date of this Agreement (“Work
Product”), belong to the Company or such affiliate. Executive shall promptly
disclose such Work Product to the Company and, at the Company’s expense, perform
all actions reasonably requested by the Company (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
Executive acknowledges that all Work Product shall be deemed to constitute
“works made for hire” under the U.S. Copyright Act of 1976, as amended.

6. Non-Compete, Non-Solicitation.

(a) Non-Compete. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its affiliates he has and shall become familiar
with the Company’s trade secrets and with other Confidential Information and
that his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its affiliates. Therefore, Executive
agrees that, during the Employment Period and (i) in the event of termination of
the Employment Period by the Company without Cause or resignation with Good
Reason during the Initial Term, two years following the date of such termination
of the Employment Period, or (ii) in the event of termination of the Employment
Period by the Company without Cause or by Executive with Good Reason after the
Initial Term, one year following the date of such termination of the Employment
Period, or (iii) in the event of termination of the Employment Period by the
Company for Cause or by Executive without Good Reason, one year following the
date of such termination of the Employment Period, or (iv) upon the expiration
on the Expiration Date of the Employment Period or termination of the Employment
Period due to Disability, one year following the date of such termination of the
Employment Period, Executive shall not, directly or indirectly own any interest
in, manage, control, participate in, consult with, render services for, be
employed in an executive, managerial or administrative capacity by, or in any
manner engage in any business competing with the businesses of the Company or
its affiliates, as such businesses exist or are in the process of being
implemented during the Employment Period or on the date of the termination or
expiration of the Employment Period, within any geographical area in which the
Company or its affiliates engage or plan to engage in such businesses. Executive
acknowledges (i) that the business of the Company and its affiliates will be
conducted throughout the United States, (ii) notwithstanding the state of
incorporation or principal office of the Company or any of its affiliates, or
any of its executives or employees (including the Executive), it is expected
that the Company and

 

7



--------------------------------------------------------------------------------

its affiliates will have business activities and have valuable business
relationships within its industry throughout the United States and (iii) as part
of his responsibilities, Executive will be traveling throughout the United
States in furtherance of the business and relationships of the Company and its
affiliates. Nothing herein shall prohibit Executive from being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation.

(b) Non-Solicitation. During the Employment Period and for two years following
the date of termination or expiration of the Employment Period, Executive shall
not directly or indirectly through another person or entity (i) induce or
attempt to induce any employee of the Company or any affiliate to leave the
employ of the Company or such affiliate, or in any way interfere with the
relationship between the Company or any affiliate and any employee thereof,
(ii) hire any person who was an employee of the Company or any affiliate at any
time during the Employment Period or (iii) induce or attempt to induce any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company or any affiliate to cease doing business (or materially reduce the
amount of business done) with the Company or such affiliate, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any affiliate (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its affiliates).

(c) Scope of Restrictions. If, at the time of enforcement of this Section 6, a
court shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

(d) Equitable Relief. In the event of the breach or a threatened breach by
Executive of any of the provisions of this Section 6, the Company would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by Executive of this Section 6, the time periods
referenced in this Section 6 shall be automatically extended by the amount of
time between the initial occurrence of the breach or violation and when such
breach or violation has been duly cured.

7. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, non-compete agreement or confidentiality
agreement with

 

8



--------------------------------------------------------------------------------

any other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges that the provisions of Section 6 above are in consideration
of (i) the promotion, increased compensation, increased bonus opportunities, and
increased benefits provided pursuant to this Agreement and (ii) additional good
and valuable consideration as set forth in this Agreement. In addition,
Executive agrees and acknowledges that the restrictions contained in Section 6
above are reasonable, do not preclude him from earning a livelihood, that he has
reviewed his rights and obligations under this Agreement with his legal counsel
and that he fully understands the terms and conditions contained herein. In
addition, Executive agrees and acknowledges that the potential harm to the
Company of the non-enforcement of Section 6 outweighs any potential harm to
Executive of its enforcement by injunction or otherwise. Executive acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Executive by this Agreement, and is in full accord
as to their necessity for the reasonable and proper protection of confidential
and proprietary information of the Company now existing or to be developed in
the future. Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

8. Survival. Sections 4(b) through 21, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

9. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

Albert Church

3246 Planters Ridge Road

Charlotte, NC 28270

Notices to the Company:

The Hillman Group, Inc.

10590 Hamilton Avenue

Cincinnati, OH 45231

Attn: Chief Executive Officer

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under

 

9



--------------------------------------------------------------------------------

applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

11. Complete Agreement. This Agreement and those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

15. Choice of Law and Forum. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Ohio, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of Ohio or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Ohio. Any action brought to enforce or to
contest the terms of this Agreement shall be brought exclusively in the courts
of the State of Ohio located in Hamilton County, Ohio, or in the United States
District Court for the Southern District of Ohio, Western Division, at
Cincinnati, Ohio. Each party, by that party’s execution of this Agreement,
irrevocably submits to the exclusive jurisdiction of those courts with respect
to all matters relating to this Agreement.

16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Employment Period for
Cause) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

10



--------------------------------------------------------------------------------

17. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.

18. Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its affiliates to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its affiliates or Executive’s ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its affiliates
does not make such deductions or withholdings. Executive shall indemnify the
Company and its affiliates for any amounts paid with respect to any such Taxes,
together with any interest, penalties and related expenses thereto.

19. MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

20. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Company all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to the
areas of business engaged in by the Company at any time during the Employment
Period (“Corporate Opportunities”). Unless approved by the Company, Executive
shall not accept or pursue, directly or indirectly, any Corporate Opportunities
on Executive’s own behalf.

 

11



--------------------------------------------------------------------------------

21. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its affiliates in any internal
investigation, any administrative, regulatory or judicial proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event the
Company requires Executive’s cooperation in accordance with this paragraph, the
Company shall reimburse Executive solely for reasonable travel expenses
(including lodging and meals) upon submission of receipts.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THE HILLMAN GROUP, INC.

/s/ James P. Waters

By:   James P. Waters Its:   CFO

/s/ Albert Church

Albert Church

 

12



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Albert Church, in consideration of and subject to the performance by The
Hillman Group, Inc., a Delaware corporation (together with its affiliates, the
“Company”), of its obligations under the Employment Agreement, dated as of
January 14, 2008, (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

1. I understand that any payments or benefits paid or granted to me under
Section 4(d) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in paragraph Section 4(d) of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter or breach this General Release. I also acknowledge
and represent that I have received all payments and benefits that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law; or under any other local, state, or federal law, regulation, ordinance or
court decision; or under any public policy, contract or tort, or under common
law; or arising under any policies, practices or procedures of the Company; or
any claim for wrongful discharge, breach of contract, infliction of emotional
distress,

 

A-1



--------------------------------------------------------------------------------

defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I also agree not to seek reemployment with the Company. I
recognize that nothing in this paragraph or in any other provision of this
Agreement shall be construed to prevent me from filing or maintaining a charge
of discrimination with the Equal Employment Opportunity Commission or any other
state or local government agency responsible for enforcing federal, state, or
local, anti-discrimination laws. If such a proceeding is instituted or
maintained by such an agency or by me, I understand and agree that all of my
covenants and waivers under this Agreement shall remain in full force and
effect, and I shall not be entitled to (and I hereby waive any right to) any
relief specific to me, including but not limited to reinstatement, back pay,
front pay, benefits, or any damages of any kind with respect to such charge,
claim or action.

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

7. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

A-2



--------------------------------------------------------------------------------

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone. Notwithstanding anything
herein to the contrary, each of the parties (and each affiliate and person
acting on behalf of any such party) agree that each party (and each employee,
representative, and other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
this transaction contemplated in the Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of this transaction, (ii) the
identities of participants or potential participants in the Agreement, (iii) any
financial information (except to the extent such information is related to the
tax treatment or tax structure of this transaction), or (iv) any other term or
detail not relevant to the tax treatment or the tax structure of this
transaction.

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

10. I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my
possession all at times and on schedules that are reasonably consistent with my
other permitted activities and commitments. I understand that in the event the
Company asks for my cooperation in accordance with this provision, the Company
will reimburse me solely for reasonable travel expenses, (including lodging and
meals), upon my submission of receipts.

11. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

A-3



--------------------------------------------------------------------------------

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a) I HAVE READ IT CAREFULLY;

(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                          ,              TO
CONSIDER IT AND THE CHANGES MADE SINCE THE                          ,
            VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;

(f) THE CHANGES TO THE AGREEMENT SINCE                          ,
            EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

A-4



--------------------------------------------------------------------------------

(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE: January 14, 2008    

/s/ Albert M. Church

    Albert Church.

 

A-5